Citation Nr: 0911843	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disorders (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from January 1952 to January 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of March 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's service-connected disabilities include shell 
fragment wounds scars of the left leg and foot, muscle group 
XII, rated as 40 percent disabling; shell fragment wound 
scars of the right shoulder and right arm with retained 
foreign body in shoulder and elbow, muscle group III (major) 
rated as 30 percent disabling; post-traumatic stress 
disorder, rated as 30 percent disabling; shell fragment wound 
scars of the right leg with retained foreign body, muscle 
group XI, rated as 20 percent disabling; shell fragment wound 
scars of the chest, penetrating, rated as 20 percent 
disabling; otitis media, right, postoperative tympanoplasty, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; scars of the scalp, back and left hand, rated as 
noncompensable; and bilateral hearing loss, rated as 
noncompensable.  His combined disability rating is 90 
percent.   

In a written statement dated in June 2006, the Veteran's 
representative argued that additional development of evidence 
was required.  He noted that the Veteran had not had an 
examination since prior to the date he filed his claim in 
March 2005.

In reviewing the file, the Board notes that the Veteran's 
most recent VA disability evaluation examination to address 
the severity of his shell fragment wounds was conducted in 
October 2004.  His most recent PTSD examination was in June 
2004.  The Board concurs with the representative's argument 
that the examinations are too old to adequately reflect the 
current severity of the Veteran's disability.  In addition, 
the examination reports do not contain an overall assessment 
of the impact of the service-connected disabilities upon his 
ability to engage in employment.

The Board also notes that additional VA treatment records 
have been  added to the claims file subsequent to the 
decision by the RO.  The Veteran has not waived his right to 
have such records considered in the first instance by the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for VA general 
medical and psychiatric examination to 
determine the current level of severity of 
the service-connected disabilities.  
Provide the Veteran with adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims folder.  
The Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on the claim.  

The Veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a)  Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  

b)  List any side effects the Veteran has 
from the medication taken for his service-
connected disabilities, and identify all 
side-effects which impact his ability to 
obtain and/or retain a substantially 
gainful occupation.

c)  State whether the Veteran's service-
connected disabilities prevent him from 
obtaining or retaining a substantially 
gainful occupation.  Specifically, the 
examiner should describe what types of 
employment activities would be limited due 
to the Veteran's service-connected 
disabilities, bearing in mind his entire 
social-medical history, particularly, any 
degree of industrial impairment caused by 
one or more nonservice-connected 
disorders.  The examiner should not 
consider impairment from age or 
nonservice-connected disabilities when 
assessing whether the service-connected 
disabilities render him unemployable.  

2.  Thereafter, the RO should review the 
examination reports to ensure that it is in 
compliance with the terms of this remand.  
If not, the reports should be returned to 
the examiners for correction of any 
deficiency.  Where the remand orders of the 
Board or the Court are not complied with, 
the Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the TDIU issue on appeal.  If the benefit 
sought remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



